Judgment unanimously affirmed, without costs. Memorandum: By letter dated April 16, 1975 petitioner resigned as an assistant professor at Onondaga Community College. Her resignation was accepted by the president and his acceptance was conveyed to her in language sufficiently clear to be understood by her before she asked that the resignation be withdrawn. If there were any doubt created in her mind by the language of the president’s April 22 letter, that doubt must have been resolved by the unequivocal statements in his letter of May 14 which was received by her before she attempted to withdraw her resignation. The board of trustees had the power to delegate the authority to the president of the college to hire, promote and dismiss employees (Education Law, § 6306, subd 2; 8 NYCRR 605.2 [b] [1] [i]). The evidence establishes that it did so by resolution dated September 24, 1965 and that the power to accept petitioner’s resignation was incidental to this power (see Matter of Kieval v Wilson, 285 App Div 1203, app dsmd 1 NY2d 663, mot for lv to app den 1 NY2d 643). (Appeal from judgment of Onondaga Supreme Court—article 78.) Present—Moule, J. P., Simons, Mahoney, Dillon and Witmer, JJ.